Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Denis Jean appointed Catalyst Paper interim President & CEO RICHMOND, BC, May 31 /CNW/ - Catalyst Paper (TSX:CTL) today announced the appointment of Denis Jean, a current director of the Board as the company's interim president and chief executive officer, effective immediately. A veteran of the industry, Mr. Jean was president and chief executive officer of Cascades Fine Papers Group Inc. from 2002 to 2005. Prior to that, he held executive roles with Abitibi Consolidated Inc. and Donohue Inc. Mr.
